DETAILED ACTION
	Applicant’s amendments to the claims, filed 1/25/2022, were received. Claims 1-4 and 8 were amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 5 (Amended): please amend to read as “the direction in which the ejection port extends” in lines 2-3.


Please rejoin claim 8.

Please cancel claims 9-11.



Election/Restrictions
Claims 1-8 are allowable. The restriction requirement as set forth in the Office action mailed on 7/13/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 8, directed to a method for manufacturing a joined member, is no longer withdrawn from consideration because the claim requires all of the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation (1)
	Claim 8 recites in part “using the joined member manufacturing apparatus according to claim 3” in lines 2-4. This claim is construed as an independent claim drafted in short-hand format to avoid rewriting the particulars of the apparatus recited in claims 1 and 3 (see Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992). Thus, claim 8 is interpreted as incorporating all of the features of the joined member 

Claim Interpretation (2)
Claim limitation “a position confirmation device” in claims 3 and 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “position confirmation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3 and 4 has/have been interpreted to cover “a camera” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0051).

Claim limitation “moving device” in claims 4-6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “moving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4-6 has/have been interpreted to cover any art-recognized structure capable of performing the claimed function (Spec., para 0058). Disclosure of  Atmel Corp. v. Information Storage Devices Inc., 198 F.3d 1374, 1379, 53 USPQ2d 1225, 1228 (Fed. Cir. 1999) (MPEP 2181(II)(A)).

Reasons for Allowance
Claims 1-8 are allowed. The invention of independent claim 1 is drawn to a joined member manufacturing apparatus. The invention of independent claim 8 is drawn to a method for manufacturing a joined member, which includes all of the limitations of independent claim 1.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claims 1 and 8, wherein the first opposing face comprises an ejection port forming groove formed in the first opposing face, the ejection port forming groove forming an elongated ejection port through which the material is ejected to outside the die head, wherein one face of the die head has a protrusion protruding outward from the one face of the die head, the ejection port being formed on a tip end of the protrusion, wherein the ejection port extends in a direction intersecting the direction in which the die head moves relatively with respect to the application target surface while applying the material, wherein the ejection port is formed over the entirety of the tip end of the protrusion except for both ends in the direction in which the ejection port extends, and wherein a distance between the ejection port forming groove and an outer edge of the first opposing face is 0.1 mm to 
Support for the allowable subject matter can be found in Figs. 4B,C of Applicant’s Drawings, and the description thereof (Spec., para 0053-0054).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717